PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/676,765
Filing Date: 14 Aug 2017
Appellant(s): Wikoff, Richard



__________________
James M. Hannon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

There are no new grounds of rejection.
	
(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 2, 4-13, 15, 16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bugenhagen et al. (US 2010/0046535) in view of Huotari et al. (US 2009/0327521).

(3) Response to Argument
Applicant's request for reconsideration of the finality of the rejection of the last Office action is not persuasive and, therefore, the finality of that action is not withdrawn.

Response to (B.)
(1. The cites reference do not teach or suggest … ) page 4
Applicant: 
The office action is inconsistent as to which reference teaches this element of claim 1. First, the office action states that Bugenhagen fails to teach this element of claim 1, and instead relies on Huotari to teach, “determining, based on the session description data and on one or more rules associating types of data with corresponding levels of complexity, a complexity of the communication session.” However, in Response to the Amendments/Arguments section of the office action, the Patent Office responds to Appellant’s arguments that Huotari does not teach this element of claim 1.

Examiner:
The following limitation “determining, based on the session description data and on one or more rules associating types of data with corresponding levels of complexity, a complexity of the communication session;” is taught via Huotari. 
Huotari Fig2; ¶0016-¶0017 discloses discovering devices on a network and determining a plurality of parameters associated with the discovered devices. Fig 3; ¶0020-¶0021 discloses the discovered devices are ranked according to their associated parameters. ¶0025-¶0035 discloses essentially a weighting scheme that prioritizes one device over the other. ¶0009, ¶0017 determine the functions able to be performed by each device based on their capabilities.

(i. Huotari) pages 5-6
Applicant:
Huotari teaches “discovering device capabilities on a network and, using the device capabilities, ranking devices ... in order of importance. However, Huotari is silent with regard to “determining ... a complexity of a communication session,” as recited in claim 1. At best, Huotari teaches identifying the capabilities of devices and ranking those devices based on the identified device capabilities.

Examiner:
Huotari teaches “determining, based on the session description data and on one or more rules associating types of data with corresponding levels of complexity, a complexity of the communication session”. The teaching of this limitation in the rejection is via the following. Huotari Fig2; ¶0016-¶0017 discloses discovering devices on a network and determining a plurality of parameters associated with the discovered devices. Fig 3; ¶0020-¶0021 discloses the discovered devices are ranked according to their associated parameters. ¶0025-¶0035 discloses essentially a weighting scheme that prioritizes one device over the other. ¶0009, ¶0017 determine the functions able to be performed by each device based on their capabilities.


(ii. Bugenhagen) pages 6-7
Applicant:
Bugenhagen also fails to teach “determining, based on the session description data and on one or more rules associating types of data with corresponding levels of complexity, a complexity of the communication session, as recited in claim 1.” At best, Bugenhagen teaches a master border controller determining a status of one or more border controllers based on a number of characteristics of each respective border controller. However, these characteristics are all information associated with the availability and capabilities of each respective border controller and not a complexity of a communication session. Bugenhagen teaches that the capacity information, transport type availability information, health metrics, and accounting metrics are all information associated with the availability and capabilities of each respective border controller. The status information of Bugenhagen provides no information about the communication session or the “complexity of the communication session,” as recited in claim 1. The status information is only information about the particular border controller. Instead, Bugenhagen only teaches selecting a border controller based on status information and capabilities of the border controller itself and is similar to the identification of device capabilities taught by Huotari.

Examiner:
Huotari teaches “determining, based on the session description data and on one or more rules associating types of data with corresponding levels of complexity, a complexity of the communication session”. The teaching of this limitation in the rejection is via the following. Huotari Fig2; ¶0016-¶0017 discloses discovering devices on a network and determining a plurality of parameters associated with the discovered devices. Fig 3; ¶0020-¶0021 discloses the discovered devices are ranked according to their associated parameters. ¶0025-¶0035 discloses essentially a weighting scheme that prioritizes one device over the other. ¶0009, ¶0017 determine the functions able to be performed by each device based on their capabilities.
Further explained, the complexity of the communication session lies in the characteristics/profile of the ranked devices. Where device essentially represents a profile in which that device may be used. Which is partially based on a given origin and destination for the message, and data types for the message.

Response to (C. The combination of Bugenhagen and Huotari is Improper … ) pages 8-9
Applicant:
The combination of Bugenhagen and Huotari is improper, because any attempt to combine Bugenhagen with the teachings of Huotari would change the fundamental operation of Bugenhagen. 
Bugenhagen teaches a master border controller determining the operational states of a plurality of border controllers and selecting a border controller to process otherwise inactive and not available. As such, the purpose of Bugenhagen is to determine border controllers that are either available or unavailable to process a call, and routing calls to a border controller based on its availability. The determination of whether a border controller processes a call is binary — either the device is available to process the call or it is not (as indicted in the routing table by either a one (1) or a zero (0)).
Huotari is directed to ranking home network devices based on whether the device can record and/or playback and if the device is capable of displaying HD video or SD video. Huotari teaches that the determination of whether a home network device is sent video is based on at least four qualifiers. Huotari teaches ranking the network devices based on their capabilities. However, Bugenhagen requires no such ranking. This is because Bugenhagen merely needs to determine border controllers that are either available or unavailable to process a

Modifying Bugenhagen with the teachings of Huotari would impose a ranking system on a process that inherently requires no ranking, making the system slower and more complex and would prevent the system of Bugenhagen from identifying devices in a binary system without providing any operational advantage to the system of Bugenhagen. Thus, the combination of Bugenhagen with the teachings of Huotari would improperly change the fundamental operation of Bugenhagen and render it unsatisfactory for its intended purpose. 

Examiner:
Modifying Bugenhagen with the teachings of Huotari would not impose a ranking system on a process that inherently requires no ranking. Particularly since Bugenhagen already incorporates its own ranking system, using Huotari to further define Bugenhagen own ranking system would only enhance Bugenhagen’s ranking system.
	In Bugenhagen the system currently determines the optimal border controller, or the best border controller for the job. By explicitly using the terms “optimal” and “best”, one of ordinary skill in the art would clearly understand that Bugenhagen is utilizing some type of hierarchy system, i.e. ranking system. Therefore, modifying Bugenhagen with the teachings of Huotari would not would prevent the system of Bugenhagen from identifying devices in a binary system, as the Bugenhagen’s binary indicators of availability are merely one of several characteristics used to make decisions for determining what is “optimal” or “best”. See Bugenhagen ¶0044, ¶0047, ¶0056, ¶0069.

Response to (D. Rejection of Dependent Claims … ) pages 10
Applicant:
As discussed above, independent claims 1, 8, and 15 are patentable over the cited art. Dependent claims 2, 4-7 and 21 ultimately depend from allowable independent claim 1; 

Examiner:
Independent claims 1, 8, and 15 are not patentable over the cited art. Claims 1, 2, 4-13, 15, 16, 18-23 remain rejected under 35 U.S.C. 103 as being unpatentable over Bugenhagen et al. (US 2010/0046535) in view of Huotari et al. (US 2009/0327521).

(4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TERRIKA PETERSON/Examiner, Art Unit 2426                                                                                                                                                                                                        
Conferees:

/KYU CHAE/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.